     Case: 1:19-cv-04153 Document #: 54 Filed: 07/23/19 Page 1 of 1 PageID #:333




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA.



           V.                                               No. l9-cv-04153

QUAD/GRAPHICS, [NC., QLC MERGER
SUB., INC., and LSC COMMUNICATIONS                          Hon. Charles R. Norgle
INC.,

                Defendants.

                                             ORDER

The parties have reached a stipulation as follows:

       In view of the    announcement    by Defendants     Quad/Graphics, Inc. and LSC
       Communications, Inc. that they       have  terminated the Agreement and Plan of
       Merger dated as of October 30,2018 by and amongthe Defendants that was the
       subject of this litigation, and pursuant to Rule a1(aXl)(A)(ii) of the Federal Rules
       of Civil Procedure, the United States of America voluntarily dismisses without
       prejudice the claims asserted in this action against Defendants. Defendants
       stipulate to dismissal of these claims.

Dkt. 53. Accordingly, the Government's request to dismiss this matter without prejudice       is
granted.
       IT IS SO ORDERED.
                                                     ENTER:




                                                     CHARLES RONALD NOR
                                                     United States District Court

DATE: July 23,2019
